DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0262482) in view of Smith (CA 2,429,081).
Kim et al. disclose a hair extension system, comprising an elongated malleable track (14) having a first end (22), a second end (22) and a middle section; a plurality of sliding extensions (12) that are positioned along the track; and a plurality of fixed micro links (paragraph 92 “examples of base anchors include..micro links”), the track is constructed of a single elongated cord (see Figure 1). Kim et al. does not disclose the micro links having hair attached and being attached along the track with a first fixed extension that is position adjacent to the first end and a second fixed extension positioned adjacent to the second end of the track.  Smith teaches a track (16) comprising micro links as a form of attachment wherein a first fixed extension (10) is position adjacent to the first end of the track (16) and a second fixed extension (10) is positioned adjacent to the second end of the track (see Figure 3); the micro links are 
Each of the plurality of sliding extensions (12) includes a plurality of elongated hair strands (20) having a loop along an upper end (16) (see Figure 3). The track (14) is positioned within the loop of each of the plurality of sliding hair extensions (see Figure 3). The loop (16) includes an inside diameter that is greater than an outside diameter of the track to facilitate lateral movement along a length of the track (see Figure 3). The loop is formed from a piece of string (i.e. the artificial hair interpreted as string). Each of the plurality of fixed extensions (micro links) includes a plurality of elongated hair strands having a ring along an upper end (see Figure 2 of Smith). Smith further teaches the ring (10) including an inside diameter that is suitable for receiving the natural hair of a user (see Abstract). The ring (10) is constructed from a malleable material and configured to be tightened onto the natural hair of a user’s (see Abstract).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Smith as applied to claims 1-6 and 10 above, and further in view of Lee (KR 20100090042).
The combination of Kim et al. and Smith disclose the claimed invention except that the track is wrapped around the ring instead of through the ring.  Lee shows that wrapping the track around the ring (Figures 7-9) is an equivalent structure known in the 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/30/2021